DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to: because Fig. 3 has extraneous arrowheads and the arrow and numeral 108 are only shown in part; in Fig. 5, the reference numerals on the right side of the figure are too blurry to be discernible, especially numerals “106” and “108”; Figs. 7A-7D do not adequately make clear that there are two threads at the leading end of a given hollow body, wherein the leading ends of circumferentially spaced 180 degrees apart; Figs. 7A-7D are generally blurry.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 1-6, 8-9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As to claim 1, the drawings do not show:  wherein the leading ends of the each of the two threads are circumferentially spaced 180 degrees apart; the pressure flank is oriented at an angle ranging from about -30 to about +15 degrees.
As to claim 2, the drawings do not show:  wherein the width of each of the two threads increases uniformly from a first value to a final value across the full axial length of the plurality of helical turns.
As to claim 3, the drawings do not show:  wherein the width of each of the two threads increases non-uniformly from a first value to a final value across the full axial length of the plurality of helical turns.

As to claim 5, the drawings do not show:  wherein the root of each of the two threads circumscribes a cylindrical surface extending the axial length of the plurality of helical turns of the two threads.
As to claim 6, the drawings do not show:  wherein the crest of each of the two threads circumscribes a frusta-conical surface extending over at least a portion of the axial length of the plurality of helical turns of the two threads, and wherein the generatrix of the frusta- conical surface is a straight line that lies at an angle relative to the central axis extending through the hollow body.
As to claim 8, the drawings do not show:  wherein the leading end of each of the two threads is oriented at an acute angle relative to the central axis of the hollow body and faces toward the first end of the hollow body.
As to claim 9, the drawings do not show:  wherein the leading end of each of the two threads comprises a planar surface extending normal to the hollow body.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

Specification
The status of the nonprovisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become 
The disclosure is objected to because of the following informalities:
Contrary to paragraph [0039], neither Figures 7A-7B nor Figures 7C-7D depict cross-sectional views.
In paragraph [00120], it is unclear to what “Y” refers in “Figures 1-Y” on line 1 of the paragraph and also in “Figures 1 through Y” on the last line of the paragraph.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information 
Claims 1-6, 8-10, 12-18 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,850,723 in view of Drenth (US 5,788,401). 
As disclosed in claims 1-20, Drenth et al (US 9,850,723) discloses a threaded drill string component as claimed in claim 1-6, 8-10, 12-18 and 20-22, except that the pressure flank of each of the two threads is oriented at an angle ranging from about -30 to about +15 degrees relative to a plane perpendicular to the central axis of the hollow body.
However, Drenth (US 5,788,401) teaches a threaded drill string component with threads having negative pressure flank angles of 7.5 to 15 degrees relative to a plane perpendicular to the drill string central axis in order to reduce stress states between the threads.  Such a pressure flank angle allows for longer wear life and allow the threads to remain engaged under significant overloading (see col. 7, ll. 41-55).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claimed invention of Drenth et al (US 9,850,723) such that the pressure flank of each of the two threads is oriented at an angle ranging from about -30 to about +15 degrees relative to a plane perpendicular to the central axis of 
Those recitations of the application claims 1-6, 8-10, 12-18 and 20-22 not explicitly encompassed by or recited in the patented claims, are considered either inherent or obvious.  
The claims of the instant application, if allowed, would improperly extend the "right to exclude" already granted in U.S. Patent No. 9,850,723.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 9-10, 12-14, 16-18 and 20-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watts (US 2003/0168859) in view of Church (US 2010/0123311) or Beaulier et al (US 6,158,785), and further in view of Drenth (US 5,788,401).
As to claims 1-6, 9-10, 12-14, 16-18 and 20-22, and with reference to paragraphs [0023], [0041]-[0043], [0044], [0045], [0047], [0053], [0096], 
Watts teaches that the threads can have multiple starts (see [0044]), but is not explicit to the number of starts and relative orientation of the starts; that there are two thread starts circumferentially spaced 180 degrees, as recited in claims 1 and 16.
Nevertheless each of Church and Beaulier et al teaches that multi-thread start configurations, and specifically two-start thread configurations spaced 180 degrees apart, are old and well-known.  Refer to paragraph [0058] in Church and col. 2, ll. 24+ and the figures in Beaulier et al.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Watts so as to have two threads each with leading ends oriented 180 degrees apart as taught by 
Watts fails to teach that the pressure flank of each of the two threads is oriented at an angle ranging from about -30 to about +15 degrees relative to a plane perpendicular to the central axis of the hollow body.
However, Drenth (US 5,788,401) teaches a threaded drill string component with threads having negative pressure flank angles of 7.5 to 15 degrees relative to a plane perpendicular to the drill string central axis in order to reduce stress states between the threads.  Such a pressure flank angle allows for longer wear life and allow the threads to remain engaged under significant overloading (see col. 7, ll. 41-55).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claimed invention of Drenth et al (US 9,850,723) such that the pressure flank of each of the two threads is oriented at an angle ranging from about -30 to about +15 degrees relative to a plane perpendicular to the central axis of the hollow body, as taught by Drenth (US 5,788,401), in order to increase the service life and strength of the drill string component.

As to claim 12, it is not clear whether the wall thickness of Watts’ body is approximately 5 and 15% of an outer diameter of the body.  .

Claims 1-6, 9-10, 12-14, 16-18 and 20-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaulier et al (US 6,158,785) in view of Drenth (US 5,788,401).
As to claims 1-6, 9-10, 12-14, 16-18 and 20-22, and with reference to col. 2 l. 12 - col. 11, l. 21 and the figures, Beaulier et al discloses a threaded drill string component, comprising: a hollow body having a first end, an opposing second end, and a central axis extending through the hollow body; and two threads positioned on the first end of the hollow body, each of the two threads having a leading end, wherein the leading ends of the two threads are circumferentially spaced 180 degrees apart; wherein: the threads comprises a plurality of helical turns extending along the first end of the hollow body, each of the threads has a thread root, a thread crest, a thread pitch, and a thread width, each of the threads have a negative pressure flank angle, and at least one of the thread width and the thread pitch of the at least two threads increases from a first value proximate the 
Beaulier et al fails to teach that the pressure flank of each of the two threads is oriented at an angle ranging from about -30 to about +15 degrees relative to a plane perpendicular to the central axis of the hollow body.
However, Drenth (US 5,788,401) teaches a threaded drill string component with threads having negative pressure flank angles of 7.5 to 15 degrees relative to a plane perpendicular to the drill string central axis in order to reduce stress states between the threads.  Such a pressure flank angle allows for longer wear life and allow the threads to remain engaged under significant overloading (see col. 7, ll. 41-55).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Beaulier et al such that the pressure flank of each of the two threads is oriented at an angle ranging from about -30 to about +15 degrees relative to a plane perpendicular to the central axis of the hollow body, as taught by Drenth (US 5,788,401), in order to increase the service life and strength of the drill string component.

As to claim 12, it is not clear whether the wall thickness of Beaulier et al’s body is approximately 5 and 15% of an outer diameter of the body.  Nevertheless, it would have been obvious to one having ordinary skill in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679